Citation Nr: 0909119	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2001 to May 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In January 2007, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the Veteran's degenerative disc disease of the 
lumbosacral spine is characterized by pain and flexion 
limited to 45 degrees at worst (when considering complaints 
of pain) with occasional radiating pain; there is no clinical 
evidence that the Veteran's low back disability has resulted 
in any incapacitating episodes requiring bed rest, nor has 
his low back disability been productive of more than moderate 
limitation of motion, moderate lumbosacral strain, or 
moderate intervertebral disc syndrome.

2.  A chronic psychiatric disorder clearly and unmistakably 
preexisted the Veterans entrance into service. 

3.  No permanent increase in severity of the preexisting 
psychiatric disorder during military service is demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243 (2008).

2.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, preadjudication VCAA notice was provided in an 
August 2003 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Letters in February 2007 
and May 2008 advised the Veteran of the evidence needed to 
substantiate a claim for a higher rating and the distribution 
of duties in obtaining such evidence.  The February 2007 
letter, as well as letters in December 2007 and October 2008, 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated 
in October 2008.

In any event, the Veteran's claim for a higher initial rating 
for his low back disability arises from the initial grant of 
service connection for that disability.  In Dingess, the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted for 
degenerative disc disease of the lumbosacral spine was 
legally sufficient, VA's duty to notify in this case with 
regard to that issue has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post-service VA 
treatment records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing argument regarding his claims.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Veteran contends that he is entitled to an initial 
disability rating in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine.  Such disability has 
been rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, effective May 31, 2003.  However, the 
Board notes that Diagnostic Code 5242 was not enacted until 
September 26, 2003.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

Because the Veteran's entitlement to service connection for 
his low back disability began on May 31, 2003, the Board is 
required to consider the claim in light of both the former 
and revised schedular criteria in order to determine whether 
a higher initial rating is warranted for that disability.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

Under former Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain is rated as 10 percent 
disabling when there is characteristic pain on motion; and as 
20 percent disabling when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised criteria, effective September 26, 2003, a 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).  Note (1) provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id.

Under Diagnostic Code 5293 (effective September 23, 2002), 
which was renumbered as Diagnostic Code 5243 (effective 
September 26, 2003), intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Under Diagnostic Code 5293 (effective September 23, 2002) and 
Diagnostic Code 5243 (effective September 26, 2003), for 
intervertebral disc syndrome, a 10 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation requires 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Note 
(1) states that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

Turning to the evidence, a February 2003 service treatment 
record reflects that the Veteran complained of a one-week 
history of mild low back pain, newly exacerbated by an 
incident that morning in which an armored vehicle ramp was 
dropped on him.  He denied any numbness or tingling in his 
legs as well as any bowel or bladder abnormalities.  It was 
noted that he had limited range of motion in his back in 
flexion, extension, and rotation, but no specific range of 
motion measurements were provided in the report.  There were 
no bony abnormalities noted.  The Veteran was assessed with 
lower back strain.  Four days later, in March 2003, the 
Veteran was seen for a follow-up visit and reported sharp and 
stabbing pain in his low back.  He denied any radiating pain, 
parasthesia, or incontinence, but did note that his stools 
had become looser since his low back pain had begun.  
Examination showed his gait to be within normal limits, and 
neurological testing yielded normal results.

After his discharge from service, the Veteran underwent a VA 
general medical examination in February 2004.  On that 
occasion, he complained of dull, chronic, and constant low 
back pain ranging anywhere between a level 5 and 9 out of 10, 
and radiating down the right lateral aspect and to the 
anterior thighs.  He denied any bowel, bladder, or erectile 
dysfunction, as well as any swelling, heat, or redness.  He 
reported stiffness, weakness, and instability when a sharp, 
stabbing, jabbing pain in his low back occurred.  
Precipitating factors included lifting, twisting, bending, 
sitting, running, and any physical activity.  Alleviating 
factors included avoidance of offending activities, lying 
down, rest, and the use of Motrin.  Flare-ups were noted to 
be severe, occurring once per week for up to 24 hours.  
During such flare-ups, it was noted that the Veteran had 
"100 percent additional limitation of motion," 
characterized as such because any movement hurt during those 
periods.  However, because the effects of such flare-ups were 
noted to include difficulty sitting for long periods of time 
in his college classes and a feeling of wanting to lie down a 
lot after performing household tasks such as chores, 
weedwacking, and snow removal, it was therefore shown that 
the Veteran was not incapacitated as a result of the flare-
ups and that he was still able to move (albeit in a more 
limited fashion) while performing his daily and occupational 
activities.

Upon physical examination in February 2004, the Veteran 
ambulated without difficulty, manifested a normal gait, and 
used no assistive devices.  There was no evidence of 
scoliosis.  His lumbosacral spine was tender, with moderate 
paravertebral muscle spasm.  Range of motion measured 95 
degrees of forward flexion (limited by pain to 45 degrees), 
35 degrees of backward extension (limited by pain to 10 
degrees), 40 degrees of left lateral flexion (limited by pain 
to 20 degrees), 40 degrees of right lateral flexion (limited 
by pain to 15 degrees), 35 degrees of rotation to the left 
(not limited by pain), and 35 degrees of rotation to the 
right (not limited by pain).  There was objective pain and 
spasm noted on motion.  The Veteran was able to walk on his 
heels and toes, and tandem walk was noted to be normal.  A 
neurological examination yielded normal results, with the 
exception of a positive straight-leg raise test, but this was 
noted to be due to hamstring tightness as well as low back 
pain.  It was concluded that the Veteran had no sensory 
deficits.  Accompanying X-rays taken on that occasion 
revealed mild degenerative joint disease at the level of L5-
S1, but no fractures were noted.  The Veteran was diagnosed 
with chronic low back strain and degenerative disc disease of 
the lumbosacral spine.

On a May 2005 VA Form 646, the Veteran's representative 
quoted the Veteran as stating that he suffered from moderate 
limitation of motion of his lumbar spine.

VA treatment records dated from September 2004 through 
September 2005 reflect the Veteran's ongoing complaints of 
low back pain.  In September 2004, the Veteran reported that 
his low back pain limited his activities and sometimes kept 
him awake at night; it was noted that he did not take any 
medications for his back and that he had some scoliosis with 
forward bending.  In April 2005, a nurse responded to the 
Veteran's eagerness to return to work by describing his 
occupational limitations, including stating that he should 
not lift anything over 25 pounds, that he could bend (but not 
repetitively), that he could stand for one to two hours and 
probably longer if able to move around, and that he would not 
be able to sit for a prolonged period of time.  On the same 
occasion, the nurse also noted that forward bending 
exaggerated the Veteran's scoliosis.  In September 2005, the 
Veteran reported that his low back pain was at a level 3 all 
the time, with daily flare-ups up to level 8, and it was 
noted that he had some scoliosis that was increased by 
forward bending.

Pursuant to the Board's January 2007 remand, the Veteran 
underwent a VA spine examination in January 2008.  On that 
occasion, the Veteran complained of pain in his back all the 
time, consisting of sharp pain in the upper lumbar to mid-
thoracic region.  It was noted that this pain was constant, 
but without radiation or flare-ups.  It was noted that the 
Veteran was not currently undergoing any treatment for his 
back pain, and that no incapacitating events had been 
diagnosed or documented by any medical care provider.  The 
Veteran denied any sensory changes or any bowel or bladder 
dysfunction.  The effect on the Veteran's employment 
consisted of his complaints of constant pain.  The effect on 
his routine activities consisted of the Veteran not being 
able to stand or sit for prolonged periods, lift heavy 
objects, or pursue strenuous activity.  The Veteran's low 
back disability was noted to have no effect on ambulation, 
and he used no assistive devices.  No surgery or 
hospitalizations were associated with his low back 
disability.

Upon physical examination in January 2008, the Veteran was in 
no acute distress, though he complained of point tenderness 
in the middle to lower thoracic region of his back.  No 
paravertebral muscle spasm was noted.  Range of motion 
measured 80 degrees of forward flexion, 20 degrees of 
backward extension, 30 degrees of left lateral flexion, 30 
degrees of right lateral flexion, 30 degrees of rotation to 
the left, and 30 degrees of rotation to the right.  All 
movements were accompanied by subjective complaints of pain, 
but the examiner noted that the Veteran's active and passive 
range of motion of the spine were not additionally limited by 
pain, fatigue, lack of endurance, incoordination, or 
repetitive use.  Muscle tone, bulk, and power were normal.  
The Veteran's gait and station were normal, and he was able 
to walk on his heals and toes as well as tandem walk.  A 
neurological examination yielded normal results, and a 
straight-leg raise test for radicular symptoms was negative.  
Sensation was intact to all modalities.  The Veteran was 
diagnosed with chronic lumbar strain with degenerative 
change.

Later in January 2008, only twelve days after his VA spine 
examination, a VA treatment record documents that the Veteran 
reported to the emergency room on that occasion with a flare-
up of low back pain, described as sharp and radiating down 
his left leg.  This flare-up had reportedly begun the day 
before.  He denied fecal or urinary incontinence.  
Examination revealed tenderness to palpation over the 
lumbosacral area, but no point tenderness, numbness, or 
tingling.  Neurological examination revealed full strength in 
his lower extremities.  The Veteran ambulated slowly.  An 
impression was rendered of an exacerbation of chronic low 
back pain, likely due to muscle spasm.  No follow-up 
treatment is contained in the record.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's degenerative disc disease of 
the lumbosacral spine is appropriately evaluated as 20 
percent disabling for the entire period of claim.  The 
objective findings of record do not reflect evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  In addition, 
there is no clinical evidence that the Veteran's low back 
disability has resulted in any incapacitating episodes 
requiring bed rest prescribed by a physician.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  Moreover, there is no clinical 
evidence that the Veteran's low back disability has been 
productive of more than moderate limitation of motion or 
moderate lumbosacral strain (despite his complaints of severe 
pain at times), as evidenced by VA examination and X-ray 
results as well as his ability to perform activities of daily 
living and employment.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2003).  Finally, the Veteran had only 
intermittent complaints of radiculopathy, reflecting no more 
than moderate intervertebral disc syndrome.

The Veteran's forward flexion of the thoracolumbar spine has 
been shown to be, at worst, 45 degrees when considering 
complaints of pain.  Thus, even considering the Veteran's 
subjective complaints of pain, the medical evidence of record 
does not support any additional limitation of motion in 
response to repetitive motion that would support an 
evaluation in excess of the 20 percent presently assigned 
under either the old or revised rating criteria.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); 
see also 38 C.F.R. §§ 4.45, 4.59 (2008).

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges 
the Veteran's intermittent complaints of pain radiating to 
his lower extremities.  However, as outlined above, 
neurological testing yielded normal results, and the Veteran 
was found to have no sensory deficits.  The positive 
straight-leg raise test at the February 2004 examination was 
noted to be due to hamstring tightness as well as low back 
pain.  Therefore, the medical evidence of record fails to 
show that the Veteran's low back disability was productive of 
any objective neurological abnormalities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242, Note (1) (2008).

The Board has also considered whether the Veteran's 
degenerative disc disease of the lumbosacral spine presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial evaluation higher than 20 percent at 
any time since the effective date of service connection on 
May 31, 2003.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  That is to say, the Veteran's degenerative disc 
disease of the lumbosacral spine has been no more than 20 
percent disabling since the effective date of service 
connection, so his rating cannot be "staged" because the 20 
percent already represents his greatest level of functional 
impairment attributable to that condition for the entire 
period of claim.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

(a) General. A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. (Authority: 38 U.S.C. 1153) 
(b) Wartime service; peacetime service after December 31, 
1946. Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service treatment records reflect that the Veteran did not 
have any mental disabilities upon entry into service at age 
17, based upon a negative Report of Medical History completed 
by the Veteran in July 2001.  However, on a March 2003 Report 
of Medical Assessment, completed in conjunction with his 
separation examination, the Veteran reported that he had a 
mental condition that was productive of extreme stress and 
anxiety and noted that he could "separate [him]self" if it 
got too bad.  The examiner who conducted the Veteran's March 
2003 separation examination added a note that no psychiatric 
records were available.  Five days later in March 2003, the 
Veteran underwent a Mental Status Evaluation because it was 
noted that separation from service was being considered due 
to a personality disorder under Chapter 5-13, AR 635-200.  
The results of this evaluation showed no clinical indication 
that the Veteran was imminently dangerous to himself or 
others as well as no evidence of a formal thought disorder, 
and the Veteran was deemed competent to understand and 
participate in any administrative process deemed appropriate 
by command.  One day later in March 2003, the Veteran 
completed a Report of Medical History and indicated that he 
suffered from nervous trouble (to include anxiety or panic 
attacks), frequent trouble sleeping, and depression or 
excessive worry.  He also reported that he had received 
counseling, that he had been evaluated or treated for a 
mental condition, and that he had attempted suicide.  He 
further explained that he had been diagnosed with a mental 
condition and was currently being treated with the 
medications Zyprexa and Wellbutrin.  The examiner who 
conducted the Veteran's March 2003 separation examination 
added a note that the Veteran was seeing a civilian 
psychiatrist who had prescribed the Zyprexa and Wellbutrin.

The Veteran was discharged from service several days before 
his 19th birthday.  His DD Form 214 reflects that he was 
discharged for a personality disorder under Chapter 5-13, AR 
635-200.

The Veteran underwent a VA mental disorders examination in 
February 2004.  On that occasion, it was noted that he had a 
past medical history of two minor traumatic brain injuries.  
Specifically, at age 12, he was hit in the head by a door and 
lost consciousness for a few seconds, and at age 13, he was 
hit in the left frontal region by a baseball and lost 
consciousness for a few seconds.  The Veteran reported that 
he had been depressed since approximately age 12 or 13.  It 
was noted that he had had suicidal ideation off and on since 
age 12 and through his teenage years (though none currently), 
with recurrent suicidal gestures and self-mutilating behavior 
(including cutting and burning himself with cigarettes) and 
one suicide attempt by overdosing in April 2003.  He also 
described a history of severe anxiety in childhood, when he 
had stomach pains and other somatic complaints that he 
believed to be due to anxiety.  The Veteran further revealed 
a significant history of mental, emotional, and physical 
abuse by an older brother starting at age 10 until at least 
age 14.  It was noted that the Veteran dropped out of school 
because of extreme anxiety about using public bathrooms.  He 
also indicated that he had a complicated and long family 
history of depression, personality disorder, and bipolar 
disorder.

At this February 2004 examination, the Veteran stated that he 
had been diagnosed with bipolar disorder the year before 
(i.e., 2003), but noted that he was not sure for what 
reasons.  He also stated that he was diagnosed with a 
personality disorder while in the military and was referred 
for treatment, and this was why he was discharged from the 
military.  He complained that they (presumably the military) 
put him through mental torture, and that he was called names 
by his sergeant.

At the time of this February 2004 examination, the Veteran 
suffered from a number of symptoms, including chronic 
depression, chronic worrying, panic attacks, chronic low 
tolerance for stress, obsessions with cleanliness and 
personal hygiene, poor concentration, irritability, emotional 
lability, discomfort with being alone, intensely reactive 
mood, chronic feelings of emptiness, difficulty controlling 
inappropriately intense anger, and sleep difficulties.  His 
current medication consisted only of Lexapro at the time of 
this examination.  The examiner opined that, while the 
Veteran met the criteria for a number of psychiatric 
diagnoses (including borderline personality disorder, panic 
disorder, generalized anxiety disorder, dysthymia, and major 
depressive disorder), he believed that none of these were 
caused by or first noted during his active military service.  
Rather, the examiner stated his belief that the Veteran's 
personality disorder, anxiety disorders, and depressive 
disorders all preceded his time in military service.  The 
examiner stated, "It is possible...that the structure and lack 
of emotional support in the military system did serve to 
somewhat exacerbate symptoms of his panic disorder and 
generalized anxiety disorder, as well as his major depressive 
disorder[,] although he was in service for such a short time 
that I believe it is highly unlikely that [his] active duty 
military service time...had any very significant impact on his 
functioning."  The examiner also noted that the Veteran did 
not appear to have bipolar disorder of any type, but rather 
he had affective instability which was more related to his 
borderline personality disorder.

VA treatment records dated from September 2004 through May 
2006 reflect ongoing treatment for bipolar disorder.  In 
September 2004, the Veteran stated that he was diagnosed with 
bipolar disorder while in service.  In February 2005, the 
Veteran reported that he had been taking medications for 
bipolar disorder for three years (prescribed by a private 
doctor), that he had been diagnosed with bipolar disorder 
three years ago while in service, and that he had attempted 
suicide at age 18.  It was also noted in February 2005 that 
the Veteran had a two-year history of psychiatric issues and 
a family history of bipolar disorder.  In March 2005, it was 
noted that the Veteran had been transferred to VA from a 
private doctor for psychiatric care.  In April 2005, the 
Veteran reported a history of depression since age 12, with 
hyper spells on and off for years, and then a breakdown at 
age 18.

Pursuant to the Board's January 2007 remand, the Veteran was 
asked to provide the names, addresses, and dates of treatment 
of all medical providers who treated him for a psychiatric 
disability prior to, during, and following his time in 
military service.  The Veteran responded in March 2007 by 
stating that he had no other information or evidence to give 
to VA to substantiate his claim.  In response to a request 
for any additional service treatment records for the Veteran, 
the Army indicated that all of his service treatment records 
were already in VA possession.

The Board finds that the Veteran's psychiatric disability 
clearly and unmistakably preexisted service and was not 
aggravated therein so as to result in permanent worsening of 
the underlying disability beyond natural progress.  The 
February 2004 VA examiner concluded that the Veteran's 
personality disorder, anxiety disorders, and depressive 
disorders all preceded his time in military service, and 
opined that while these conditions may have been exacerbated 
by service, it is highly unlikely that his time in service 
had any very significant impact (i.e., permanent worsening) 
on his functioning.

In addition, with regard to the Veteran's personality 
disorder, the Board observes that personality disorders are 
not considered to be diseases or injuries for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303, 4.9, 4.127 (2008).

To the extent that the Veteran himself believes that there is 
a medical nexus between his psychiatric disability and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Accordingly, 
service connection for the Veteran's psychiatric disability 
is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine is denied.

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


